Citation Nr: 0821945	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hand 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which, in pertinent part, 
denied the above claims.

The Board notes that the veteran had initially perfected an 
appeal as to the issue of service connection for post-
traumatic stress disorder (PTSD), which had also been denied 
by the RO in the September 2003 rating decision.  However, 
during the pendency of the appeal, by rating action dated in 
July 2005, service connection for PTSD was granted, and a 30 
percent disability rating was assigned.  In September 2005, 
the veteran expressed disagreement with the assigned 
disability rating.  By letter dated September 4, 2006, a 
Statement of the Case was provided to the veteran with notice 
that a substantive appeal had to be perfected within 60 days 
from the date of the letter (November 4, 2006) or within the 
remainder of the one-year period from the date of the letter 
notifying the veteran of the action which he was appealing 
(July 15, 2006).   The RO did not receive a substantive 
appeal as to the issue of an increased disability rating for 
the service-connected PTSD, thus, a "case or controversy" 
involving a pending adverse determination that the veteran 
has taken exception to does not currently exist.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the 
Board is without jurisdiction to review the appeal with 
respect to this issue.



FINDINGS OF FACT

1.  In September 2003, prior to promulgation of a decision in 
the appeal and during a hearing before a hearing officer of 
the RO, the veteran withdrew his appeal as to the issues of 
service connection for a back disorder, a right hand 
disorder, and a skin disorder.

2.  The veteran's hepatitis C has not been shown to have been 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issues of service connection for a back 
disorder, a right hand disorder, and a skin disorder  have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for the establishment of service connection 
for hepatitis C disorder are not met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2003, March 2004, and March 2006, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the service connection claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for cirrhosis of the liver may also be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Back disorder, right hand disorder, and skin disorder  

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2007) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During his May 2005 RO hearing, prior to the promulgation of 
a decision in the appeal, the veteran specifically indicated 
on the record that he wished to withdraw his appeal as to the 
issues of service connection for a back disorder, a right 
hand disorder, and a skin disorder.  The withdrawal has been 
transcribed into the RO  hearing transcript which has been 
associated with the veteran's claims file.

As the veteran has withdrawn the appeal as to the issues of 
service connection for a back disorder, a right hand 
disorder, and a skin disorder, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals, and they are dismissed.

Hepatitis C

In his Veteran's Application For Compensation And/Or Pension 
(VA Form 21-526) received by the RO in March 2003, the 
veteran asserts that he currently has hepatitis C which was 
manifested as a result of his period of active service in the 
Republic of Vietnam.

The veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  His March 
1968 induction report of medical examination shows no 
abnormalities of the endocrine system upon clinical 
evaluation.  His April 1970 separation report of medical 
examination also shows that upon clinical evaluation, his 
endocrine system was normal.  

A VA examination report dated in July 2003 shows that the 
veteran reported being diagnosed with hepatitis C 
approximately 10 years earlier.  He was negative for 
vomiting, hematemesis, melena, and currently did not take 
medications.  He denied colic or abdominal pain, fever, 
distention, nausea, or vomiting.  He denied fatigue, 
weakness, but was positive for depression and anxiety.  He 
denied having any organ transplants, hemodialysis, or blood 
transfusions prior to 1992.  He denied having any tattoos, 
body piercing, intravenous drug use, or intranasal cocaine 
use.  The examiner noted that occupational exposure include 
exposure to blood on the battlefield.  The veteran was not 
certain whether he had received an intramuscular gamma 
globulin shot.  The examiner provided a diagnosis of 
hepatitis C, noting that the veteran was not presently 
experiencing any symptoms.

In May 2005, the veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  The veteran 
asserted that he had been diagnosed with hepatitis C between 
10 and 14 years earlier, or sometime around 1990.  He denied 
ever having a blood transfusion.  He admitted to smoking 
marijuana, but denied injecting any drugs.  He suggested that 
the source of his hepatitis was likely eating and drinking 
water at snack stands while in Vietnam.  He also indicated 
that he was unsure whether he had undergone an air gun 
inoculation.  He described current problems with fatigue, 
muscle pain, and joint pain for which he was taking 
medication.

VA outpatient treatment records dated from March 2003 to 
August 2006, in pertinent part, show that the veteran was 
shown to have tested positively for hepatitis C.  An 
evaluation conducted in April 2005 shows that the veteran 
exhibited no pallor or jaundice.  The examiner indicated that 
the veteran had a high viral load, but that the liver and 
liver function tests were normal.  There was no diagnosis of 
hepatitis C.  A liver biopsy was recommended.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim.  The veteran contends that 
his hepatitis C could be attributed to food or water 
consumption in Vietnam or to air gun inoculation in service.  
While the veteran has tested positive for hepatitis C and was 
given a diagnosis of hepatitis C in July 2003, there is no 
competent evidence of record that relates that diagnosis to 
any event, injury, or disease in service.  A careful review 
of all VA and service medical records revealed no opinion 
linking the veteran's hepatitis C to service or to a risk 
factor therein.

Although the veteran has asserted that he has hepatitis C 
that developed as a result of exposure during his period of 
active service, the service medical records are negative of 
any such reported incidents.  Similarly, there is no 
diagnosis of hepatitis C until July 2003, which is more than 
33 years following separation from service.  Moreover, the 
during his RO hearing, the veteran indicated that he was 
first diagnosed with hepatitis C in 1990, more than 20 year 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The competent evidence of record does not suggest that the 
veteran's currently-diagnosed hepatitis C was caused by his 
period of service.  Specifically, no treating physician has 
established a relationship between the veteran's current 
findings and active service.  As the evidence of record has 
not established a nexus between the events in-service and the 
presently-diagnosed hepatitis C, service connection must be 
denied.  See Hickson, 12 Vet. App. at 253.  For the Board to 
conclude that the veteran's hepatitis C was incurred during 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Further, there is no indication that the veteran had a 
diagnosis of cirrhosis of the liver which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection for a cirrhosis of the 
liver on a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The Board has considered the veteran's statements in support 
of his claim that he has hepatitis C as a result of his 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As there is no competent evidence supporting the veteran's 
assertion that his current hepatitis C is related to service, 
the preponderance of the evidence is against his claim, and 
it must be denied.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.





ORDER

Service connection for a back disorder is dismissed.

Service connection for a right hand disorder is dismissed.

Service connection for a skin disorder is dismissed.

Service connection for hepatitis C is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


